


110 HR 1721 PCS: Virginia Graeme Baker Pool and

U.S. House of Representatives
2007-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 417
		110th CONGRESS
		1st Session
		H. R. 1721
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 15, 2007
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To increase the safety of swimming pools
		  and spas by requiring the use of proper anti-entrapment drain covers and pool
		  and spa drainage systems, by establishing a swimming pool safety grant program
		  administered by the Consumer Product Safety Commission to encourage States to
		  improve their pool and spa safety laws and to educate the public about pool and
		  spa safety, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Virginia Graeme Baker Pool and
			 Spa Safety Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Federal swimming pool and spa drain cover
				standard.
					Sec. 4. State swimming pool safety grant program.
					Sec. 5. Minimum State law requirements.
					Sec. 6. Education program.
					Sec. 7. Definitions.
					Sec. 8. CPSC report.
				
			2.FindingsThe Congress finds that—
			(1)of injury-related
			 deaths, drowning is the second leading cause of death in children aged 1 to 14
			 in the United States;
			(2)there are approximately 260 drowning deaths
			 of children younger than age 5 each year in swimming pools, and an estimated
			 2,725 children are treated annually in hospital emergency rooms for pool
			 submersion injuries, mostly in residential pools;
			(3)many children die due to pool and spa
			 drowning and entrapment, such as Virginia Graeme Baker, who at age 7 drowned by
			 entrapment in a residential spa, and Preston de Ibern, who at age 5 nearly
			 drowned and was left permanently brain damaged, finally succumbing to his
			 catastrophic healthcare issues when he was 12 years old;
			(4)adult supervision
			 at all aquatic venues is a critical safety factor in preventing children from
			 drowning; and
			(5)research studies
			 show that the installation and proper use of barriers or fencing, as well as
			 additional layers of protection, could substantially reduce the number of
			 childhood residential swimming pool drownings and near drownings.
			3.Federal swimming
			 pool and spa drain cover standard
			(a)Consumer product
			 safety ruleThe provisions of subsection (b) shall be considered
			 to be a consumer product safety rule issued by the Consumer Product Safety
			 Commission under section 9 of the Consumer Product Safety Act (15 U.S.C.
			 2058).
			(b)Drain cover
			 standardEffective 1 year after the date of enactment of this
			 Act, each swimming pool or spa drain cover manufactured, distributed, or
			 entered into commerce in the United States shall conform to the entrapment
			 protection standards of the ASME/ANSI A112.19.8 performance standard.
			(c)Revision of
			 RuleIf, after the enactment
			 of this Act, ANSI proposes to revise the entrapment protection requirements of
			 ASME/ANSI A112.19.8, ANSI shall notify the Consumer Product Safety Commission
			 of the proposed revision and the proposed revision shall be incorporated in the
			 consumer product safety rule under subsection (a) unless, within 60 days of
			 such notice, the Commission notifies ANSI that the Commission has determined
			 that such revision does not carry out the purposes of subsection (b).
			(d)Implementing
			 RegulationsSection 553 of title 5, United States
			 Code, shall apply with respect to the issuance of any regulations by the
			 Consumer Product Safety Commission to implement the requirements of this
			 section, and sections 7 and 9 of the Consumer Product Safety Act shall not
			 apply to such issuance.
			4.State swimming
			 pool safety grant program
			(a)In
			 GeneralSubject to the availability of appropriations authorized
			 by subsection (e), the Commission shall establish a grant program to provide
			 assistance to eligible States.
			(b)EligibilityTo
			 be eligible for a grant under the program, a State shall—
				(1)demonstrate to the
			 satisfaction of the Commission that it has a State statute, or that, after the
			 date of enactment of this Act, it has enacted a statute, or amended an existing
			 statute, that provides for the enforcement of a law that—
					(A)except as provided
			 in section 5(a)(1)(A)(i), applies to all swimming pools in the State;
			 and
					(B)meets the minimum
			 State law requirements of section 5; and
					(2)submit an
			 application to the Commission at such time, in such form, and containing such
			 additional information as the Commission may require.
				(c)Amount of
			 GrantThe Commission shall determine the amount of a grant
			 awarded under this Act, and shall consider—
				(1)the population and
			 relative enforcement needs of each qualifying State; and
				(2)allocation of
			 grant funds in a manner designed to provide the maximum benefit from the
			 program in terms of protecting children from drowning or entrapment, and, in
			 making that allocation, shall give priority to States that have not received a
			 grant under this Act in a preceding fiscal year.
				(d)Use of Grant
			 FundsA State receiving a grant under this section shall
			 use—
				(1)at least 50
			 percent of amount made available to hire and train enforcement personnel for
			 implementation and enforcement of standards under the State swimming pool and
			 spa safety law; and
				(2)the
			 remainder—
					(A)to educate pool
			 construction and installation companies and pool service companies about the
			 standards;
					(B)to educate pool
			 owners, pool operators, and other members of the public about the standards
			 under the swimming pool and spa safety law and about the prevention of drowning
			 or entrapment of children using swimming pools and spas; and
					(C)to defray
			 administrative costs associated with such training and education
			 programs.
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Commission for each of fiscal years 2009 through 2013 $5,000,000 to carry out
			 this section, such sums to remain available until expended.
			5.Minimum State law
			 requirements
			(a)In
			 General
				(1)Safety
			 standardsA State meets the minimum State law requirements of
			 this section if—
					(A)the State requires
			 by statute—
						(i)the
			 enclosure of all outdoor residential pools and spas by barriers to entry that
			 will effectively prevent small children from gaining unsupervised and
			 unfettered access to the pool or spa;
						(ii)that all pools
			 and spas be equipped with devices and systems designed to prevent entrapment by
			 pool or spa drains;
						(iii)that pools and
			 spas built more than 1 year after the date of enactment of such statute
			 have—
							(I)more than 1 drain
			 per circulation pump;
							(II)1 or more
			 unblockable drains per circulation pump; or
							(III)no main drain;
			 and
							(iv)every swimming
			 pool and spa that has a main drain, other than an unblockable drain, be
			 equipped with a drain cover that meets the consumer product safety standard
			 established by section 3; and
						(B)the State meets
			 such additional State law requirements for pools and spas as the Commission may
			 establish after public notice and a 30-day public comment period.
					(2)Use of minimum
			 state law requirementsThe Commission—
					(A)shall use the
			 minimum State law requirements under paragraph (1) solely for the purpose of
			 determining the eligibility of a State for a grant under section 4 of this Act;
			 and
					(B)may not enforce
			 any requirement under paragraph (1) except for the purpose of determining the
			 eligibility of a State for a grant under section 4 of this Act.
					(3)Requirements to
			 reflect national performance standards and commission
			 guidelinesIn establishing minimum State law requirements under
			 paragraph (1), the Commission shall—
					(A)consider current
			 or revised national performance standards on pool and spa barrier protection
			 and entrapment prevention; and
					(B)ensure that any
			 such requirements are consistent with the guidelines contained in the
			 Commission’s publication 362, entitled Safety Barrier Guidelines for
			 Home Pools, the Commission’s publication entitled Guidelines for
			 Entrapment Hazards: Making Pools and Spas Safer, and any other pool
			 safety guidelines established by the Commission.
					(b)StandardsNothing
			 in this section prevents the Commission from promulgating standards regulating
			 pool and spa safety or from relying on an applicable national performance
			 standard.
			(c)Basic
			 access-related safety devices and equipment requirements to be
			 consideredIn establishing minimum State law requirements for
			 swimming pools and spas under subsection (a)(1), the Commission shall consider
			 the following requirements:
				(1)CoversA
			 safety pool cover.
				(2)GatesA
			 gate with direct access to the swimming pool that is equipped with a
			 self-closing, self-latching device.
				(3)DoorsAny
			 door with direct access to the swimming pool that is equipped with an audible
			 alert device or alarm which sounds when the door is opened.
				(4)Pool
			 alarmA device designed to provide rapid detection of an entry
			 into the water of a swimming pool or spa.
				(d)Entrapment,
			 Entanglement, and Evisceration Prevention Standards to be Required
				(1)In
			 generalIn establishing additional minimum State law requirements
			 for swimming pools and spas under subsection (a)(1), the Commission shall
			 require, at a minimum, 1 or more of the following (except for pools constructed
			 without a single main drain):
					(A)Safety vacuum
			 release systemA safety vacuum release system which ceases
			 operation of the pump, reverses the circulation flow, or otherwise provides a
			 vacuum release at a suction outlet when a blockage is detected, that has been
			 tested by an independent third party and found to conform to ASME/ANSI standard
			 A112.19.17 or ASTM standard F2387.
					(B)Suction-limiting
			 vent systemA suction-limiting vent system with a
			 tamper-resistant atmospheric opening.
					(C)Gravity drainage
			 systemA gravity drainage system that utilizes a collector
			 tank.
					(D)Automatic pump
			 shut-off systemAn automatic pump shut-off system.
					(E)Other
			 systemsAny other system determined by the Commission to be
			 equally effective as, or better than, the systems described in subparagraphs
			 (A) through (E) of this paragraph at preventing or eliminating the risk of
			 injury or death associated with pool drainage systems.
					(2)Applicable
			 standardsAny device or system described in subparagraphs (B)
			 through (E) of paragraph (1) shall meet the requirements of any ASME/ANSI or
			 ASTM performance standard if there is such a standard for such a device or
			 system, or any applicable consumer product safety standard.
				6.Education
			 program
			(a)In
			 generalThe Commission shall establish and carry out an education
			 program to inform the public of methods to prevent drowning and entrapment in
			 swimming pools, spas, and ornamental pools. In carrying out the program, the
			 Commission shall develop—
				(1)educational
			 materials designed for pool manufacturers, pool service companies, and pool
			 supply retail outlets;
				(2)educational
			 materials designed for pool owners and operators;
				(3)educational
			 materials designed for ornamental pool owners and operators, including
			 municipalities; and
				(4)a
			 national media campaign to promote awareness of pool and spa safety.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Commission for each of fiscal years 2008 through 2012 $5,000,000 to carry out
			 the education program authorized by subsection (a).
			7.DefinitionsIn this Act:
			(1)ASME/ANSI
			 standardThe term ASME/ANSI standard means a
			 safety standard accredited by the American National Standards Institute and
			 published by the American Society of Mechanical Engineers.
			(2)ASTM
			 standardThe term ASTM standard means a safety
			 standard issued by ASTM International, formerly known as the American Society
			 for Testing and Materials.
			(3)BarrierThe term barrier, with
			 respect to a swimming pool, means a fence, dwelling wall, or nondwelling wall,
			 or any combination thereof, which completely surrounds the swimming pool and
			 obstructs access to the swimming pool, especially access from the residence or
			 from the yard outside the barrier. In the case where a wall of a dwelling that
			 contains a door or window serves as part of the barrier, all doors and windows
			 providing direct access from the home to the pool must be equipped with an exit
			 alarm that has a minimum sound pressure rating of 85 dB A at 10 feet. Alarms
			 should meet the requirements of UL 2017 General-Purpose Signaling Devices and
			 Systems, section 77. All doors providing direct access from the home to the
			 pool must be equipped with a self-closing, self-latching device with a release
			 mechanism placed no lower than 54 inches above the floor. The term
			 barrier means, with respect to a portable hot tub, a lockable
			 cover.
			(4)CommissionThe
			 term Commission means the Consumer Product Safety
			 Commission.
			(5)Main
			 drainThe term main drain means a submerged
			 suction outlet typically located at the bottom of a pool or spa to conduct
			 water to a re-circulating pump.
			(6)Ornamental
			 poolThe term
			 ornamental pool means a man-made structure designed to contain
			 water such as a decorative fountain or reflecting pool in the ground, partially
			 in the ground, or in a building, intended primarily for aesthetic value and not
			 intended for swimming or wading.
			(7)Safety vacuum
			 release systemThe term safety vacuum release
			 system means a vacuum release system capable of providing vacuum
			 release at a suction outlet caused by a high vacuum occurrence due to a suction
			 outlet flow blockage.
			(8)Unblockable
			 drainThe term unblockable drain means a drain of
			 any size and shape that a human body cannot sufficiently block to create a
			 suction entrapment hazard.
			(9)Swimming pool;
			 spaThe term swimming pool or spa
			 means any outdoor or indoor structure intended for swimming or recreational
			 bathing, including in-ground and above-ground structures, and includes hot
			 tubs, spas, portable spas, and non-portable wading pools.
			8.CPSC
			 reportWithin 1 year after the
			 close of each fiscal year for which grants are made under section 4, the
			 Commission shall submit a report to the Congress evaluating the effectiveness
			 of the grant program authorized by that section.
		
	
		
			Passed the House of
			 Representatives October 9, 2007.
			Lorraine C. Miller,
			Clerk
		
	
	
		October 15, 2007
		Received; read twice and placed on the
		  calendar
	
